 


109 HR 1170 IH: To authorize the extension of unconditional and permanent nondiscriminatory treatment (permanent normal trade relations treatment) to the products of Ukraine, and for other purposes.
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1170 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Levin (for himself, Mrs. Miller of Michigan, and Mr. Engel) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the extension of unconditional and permanent nondiscriminatory treatment (permanent normal trade relations treatment) to the products of Ukraine, and for other purposes. 
 
 
1.FindingsThe Congress finds that— 
(1)Ukraine has adopted administrative procedures that accord its citizens the right to emigrate, travel freely, and to return to their country without restriction, and has been found to be in full compliance with the freedom of emigration requirements under title IV of the Trade Act of 1974 since 1997; 
(2)since reestablishing independence in 1991, Ukraine has taken important steps toward the establishment of a genuine democracy, and the people of Ukraine deserve praise for demonstrating a deep commitment to democracy through peaceful civil action; 
(3)Ukraine has demonstrated a commitment to adopting the full range of internationally recognized core labor standards and to continue to improve the effective enforcement of its laws reflecting such standards; 
(4)as a participating state of the Organization for Security and Cooperation in Europe (OSCE), Ukraine has committed to developing a system of governance in accordance with the provisions of the Final Act of the Conference on Security and Cooperation in Europe (also known as the Helsinki Final Act) and successive documents regarding human rights and humanitarian affairs, including respect for freedom of the media; 
(5)Ukraine has endeavored to address issues related to its national and religious minorities and, as a member state of the OSCE, has committed to adopting special measures for ensuring that persons belonging to national minorities have full equality both individually and communally; 
(6)Ukraine has enacted legislation providing protection against incitement to violence against persons or groups based on national, racial, ethnic, or religious discrimination, including anti-Semitism, and has committed itself, including through a letter to the President of the United States, to ensuring freedom of religion and combating racial and ethnic intolerance and hatred; 
(7)Ukraine has continued to return communal properties confiscated from national and religious minorities during the Soviet era, facilitating the reemergence of these communities in the national life of Ukraine, and remains committed, through a letter to the President of the United States, to establishing the legal framework for completion of this process in the future; 
(8)Ukraine has taken important steps toward the creation of a free market economic system and has received normal trade relations treatment since concluding a bilateral trade agreement with the United States that entered into force on June 23, 1992; and 
(9)Ukraine is seeking admission to the World Trade Organization, which would be a welcome step, recognizing that many issues remain to be resolved, including protection of intellectual property rights, access for United States agricultural products, tariff and excise tax reductions for goods (including automobiles), access for financial services providers of the United States, elimination of export incentives for industrial goods, and reform of customs procedures and other nontariff barriers. 
2.Termination of application of title IV of the Trade Act of 1974 to Ukraine 
(a)Presidential determination and extension of unconditional and permanent nondiscriminatory treatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may— 
(1)determine that such title should no longer apply to Ukraine; and 
(2)after making a determination under paragraph (1) with respect to Ukraine, proclaim the extension of unconditional and permanent nondiscriminatory treatment (permanent normal trade relations treatment) to the products of that country. 
(b)Termination of application of title IVOn and after the effective date of the extension under subsection (a)(2) of nondiscriminatory treatment to the products of Ukraine, chapter 1 of title IV of the Trade Act of 1974 shall cease to apply to that country. 
3.Continued enjoyment of rights under the June 23, 1992, bilateral trade agreementThe Congress finds that the trade agreement between the United States and Ukraine that entered into force on June 23, 1992, remains in force between the 2 countries and provides the United States with important rights, including the right to use specific safeguard rules to respond to import surges from Ukraine, recognizing that these rights may terminate upon Ukraine’s accession to the WTO. 
4.Exercise of congressional oversight over WTO accession negotiations 
(a)Notice of agreement on accession to WTO by UkraineNot later than 5 days after the date on which the United States has entered into a bilateral agreement with Ukraine on the terms of accession by Ukraine to the World Trade Organization, the President shall so notify the Congress, and the President shall transmit to the Congress, not later than 15 days after that agreement is entered into, a report that sets forth the provisions of that agreement. 
(b)Congressional Oversight Resolution 
(1)IntroductionIf a Congressional Oversight Resolution is introduced in the House of Representatives or the Senate during the 30-day period (excluding any day described in section 154(b) of the Trade Act of 1974 (19 U.S.C. 2194(b)), beginning on the date on which the President first notifies the Congress under subsection (a) of the agreement referred to in that subsection, that Congressional Oversight Resolution shall be considered in accordance with this subsection. 
(2)Congressional Oversight ResolutionIn this subsection, the term Congressional Oversight Resolution means only a joint resolution of the two Houses of the Congress, the matter after the resolving clause of which is as follows: That it is the sense of the Congress that the agreement between the United States and Ukraine on the terms of accession by Ukraine to the World Trade Organization, of which Congress was notified on ____, does not adequately advance the interests of the United States., with the blank space being filled with the appropriate date. 
(3)Procedures for considering resolutionThe provisions of subparagraphs (B), (C), and (D)(i) and (ii) of paragraph (5) of section 2103(c) of the Trade Act of 2002 shall apply to Congressional Oversight Resolutions to the same extent as such provisions apply to resolutions under such paragraph. 
 
